Citation Nr: 1703643	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as neck pain), to include under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to February 2009, including service in support of Operation Iraqi Freedom from September 2005 to April 2006, and from January to February 2008.  Commendations and awards include a Global War on Terrorism Expeditionary Medal, a Global War on Terrorism Service Medal, and an Iraq Campaign Medal with 1 Campaign Star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is presently with the Fargo RO.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Fargo, North Dakota.  A transcript of that hearing is of record.

In October 2014 the Board remanded the issues of service connection for a left knee disorder, a right knee disorder, a right shoulder disorder, a left wrist disorder, a low back disorder, and a cervical spine/neck disorder for further development, including provision to the Veteran of proper VCAA notice and a new VA examination.  The requested examination was done in January 2015. 

In a rating decision dated in February 2015, the Appeals Management Center granted service connection for a low back disorder, a left wrist disorder, a right shoulder disorder, a right knee disorder, and a left knee disorder; and the Veteran has not appealed that decision.  The benefit sought, namely service connection, having been granted, those issues are no longer on appeal.

In April 2016, the Board remanded the claim for the issuance of a proper supplemental statement of the case.



FINDING OF FACT

The evidence of record does not support a finding that the Veteran has a cervical spine/neck disorder resulting from an undiagnosed illness; there is no credible evidence of a currently diagnosed cervical spine/neck disorder that is related to active service; and the Veteran's complaints of neck pain have not been manifested to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, § 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

In this case, the Veteran's claim for service connection was received prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his Application for Compensation and/or Pension advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided notice regarding assignment of disability ratings.  Thereafter, the claim was reviewed and the RO issued the March 2009 rating decision.  Additional notice was provided in a June 2016 supplemental statement of the case.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was provided VA examinations in February 2009 and January 2015.  The examination reports, taken together, are adequate evidence for deciding the claim.  The examiners discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317 (a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317 (b).

The symptoms must be manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

In summary, service connection based on an undiagnosed illness requires that a Persian Gulf veteran (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317 (b); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  In the case of claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Id. at 8-9.  Although VA does not generally grant service connection for symptoms alone, 38 C.F.R. § 3.317 permits, in some circumstances, service connection for signs or symptoms that are objective indications of chronic disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additionally, where a physician is unable to attribute a disability to a known clinical diagnosis, and there are conflicting findings, VA must resolve the issue on the basis of all medical evidence of record.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662  (Feb. 3, 1995) ("Undiagnosed Illnesses"). Purely subjective symptoms may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6663.  Lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).




Evidence

The Veteran's service treatment records do not note any complaints related to his neck or cervical spine.  The February 2009 separation examination noted normal neck and spine examinations.  At that time, the Veteran reported a history of pain of the knees, back, shoulders, and hips; there was no mention of the neck or cervical spine.

On VA examination in February 2009, the Veteran reported pain in the neck three times per week and lasting for one day.  He reported stiffness and numbness.  The Veteran reported that he treated the pain with Advil and it caused no incapacitation.  The Veteran denied any functional impairment from the neck pain.  On examination, there was no evidence of radiating pain on movement and no evidence of muscle spasm.  There was no evidence of tenderness or ankylosis of the cervical spine.  The range of motion of the cervical spine was: flexion, 45 degrees; extension, 45 degrees; right lateral flexion, 45 degrees; left lateral flexion, 45 degrees; right rotation, 80 degrees; and left rotation, 80 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the cervical spine were normal.  The examining VA physician stated that there was no pathology to render a diagnosis of a cervical condition.

On a May 2009 treatment record, the Veteran reported back pain between the shoulder blades; the examiner noted that this pain was localized in the area of T5-T6.  There was no neck tenderness.

At his June 2014 hearing before the undersigned, the Veteran did not specifically refer to any neck or cervical spine complaints or issues.

On VA examination in January 2015, the examiner noted that the Veteran "states that he does not have a neck condition and is not claiming a neck condition.  No diagnosis of cervical disability."  On examination, cervical spine ranges of motion were "normal," with flexion, 45 degrees; extension, 45 degrees; right lateral flexion, 45 degrees; left lateral flexion, 45 degrees; right rotation, 80 degrees; and left rotation, 80 degrees.  There was no pain noted on examination and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine (neck).  There was no guarding or muscle spasm of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The Veteran did not report flare-ups.  Neurological findings were normal.  The examiner stated that as none of the available evidence and physical exam indicated that the Veteran had arthritis, that X rays were not indicated and would expose the Veteran to unnecessary radiation exposure.  The examiner stated that there was "no diagnosis."

Analysis

The medical evidence of record merely demonstrates the Veteran's subjective complaints of neck pain on the February 2009 VA examination (which he subsequently denied on the January 2015 VA examination), without objective evidence of any neck or cervical spine disorder.  Both the February 2009 and January 2015 VA examiners found no cervical spine diagnosis was warranted.  

Usually, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the Veteran has claimed that service connection is warranted for neck pain as due to an undiagnosed illness.  However, an undiagnosed illness is an exception to that rule so long as there are objective signs and symptoms.  The Board acknowledges that the Veteran's subjective report of pain in his neck, as offered on the February 2009 VA examination, is competent evidence of an objective sign of illness.  See Gutierrez, 19 Vet. App. at 8-9.

The Board finds, however, that the evidence fails to demonstrate that the Veteran's neck pain has manifested to a compensable degree. 

Cervical spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2016).  Intervertebral disc syndrome (IVDS) is evaluated under the IVDS Formula or on the General Rating Formula, whichever results in the highest rating; the rating criteria for IVDS are set forth above with the discussion of thoracolumbar spine disability.

In pertinent part, the General Rating Formula applies the following rating criteria for the cervical spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateroflexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The normal combined ROM of the cervical spine is to 340 degrees.  See Note (2) to General Rating Formula. Notes (1), (3), (4) and (5) are as set forth above in the discussion above concerning the claim for increased rating for the lumbar spine.

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (f). 

On both the February 2009 and January 2015 VA examinations, the Veteran's cervical range of motion was flexion to 45 degrees and combined range of motion to 340 degrees, without observed pain during examination.  Compensable evaluation is predicated on flexion less than 30 degrees or on combined range of motion less than 335 degrees, or with evidence of pain on movement.  Alternatively, the evidence of record does not show muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral fracture with loss of 50 percent or more of the height.  The Board accordingly finds that the criteria for a compensable rating are not met.

The Veteran further is not shown to have had IVDS of the cervical spine or to have had any separately compensable neurological dysfunction associated with his cervical spine.

In addition, there was no objective evidence of painful motion including after repetitive motion.  Moreover, except for at the February 2009 VA examination, the Veteran denied having any neck pain.  Even on the February 2009 examination, examination failed to show objective evidence to support a diagnosis of cervical spine pathology.  The Board, therefore, finds that the evidence does not support finding that the DeLuca factors warrant assigning a compensable disability rating. 

At this time, the Board acknowledges the representative's arguments with regard to arthritis, which are set forth in the November 2016 Written Brief Presentation.  However, as set forth above, x-rays were not indicated based on the examiner's findings.  Further, even when assuming but not conceding that the Veteran has arthritis, the Veteran has no limitation of motion of the cervical spine.  Thus, the assignment of a compensable rating under Diagnostic Code 5003 is not warranted either.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As the Veteran's neck pain has not manifested to a compensable degree, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's neck pain as due to an undiagnosed illness. 

Service connection for the Veteran's neck pain is also not warranted on a direct or presumptive basis because the medical evidence fails to establish a cause for it.  None of the medical evidence of record provides diagnosis for what caused the Veteran's subjective complaints of pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, for direct or presumptive service connection purposes, the Veteran does not have a current disability for which service connection may be granted. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish the existence of a current compensable neck or cervical spine disability that is either related to his military service or due to an undiagnosed illness.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




ORDER

Service connection for a cervical spine disorder (claimed as neck pain), to include under 38 C.F.R. § 3.317 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


